ANDERSON, Circuit Judge
(dissenting). With the conclusion of the majority—that in our former opinion we placed too strict an interpretation upon the allegation of insolvency in the bankruptcy petition, —I concur. But from the rest of the opinion and from its result I dissent. The case involves, I think, an error in procedure sufficiently important to warrant a brief statement.
The court is reversing and remanding for rehearing when, as the record before us conclusively shows, there is nothing to rehear, and when the decision below is in effect held to be right. We are thus disregarding the Act of February 26, 1919, 40 Stat. 1181, amending section 269 of the Judicial Code (Comp. St. Ann. Supp. 1919, § 1246), as follows:
“On the hearing of any appeal, certiorari, writ of error, or motion for a new trial, in any ease civil or criminal, the court shall give judgment after an examination of the entire record, before the court, without regard to technical errors, defects, or exceptions which do not affect the substantial rights of the parties.”
The latter part of rule 29 (198 Fed. xxvi, 115 C. C. A. xxvi), set' forth in the opinion of the majority, reads:
“Every defense heretofore presentable by plea in bar or abatement shall be made in the answer and may be separately heard and disposed of before the trial of the principal case in the discretion of the court.”
Now, while the pleading on which the petition was dismissed was entitled “motion to dismiss,” it was, in intrinsic meaning and in intended effect, a motion for a separate or advanced hearing on the plea in bar contained in the second paragraph of 'the answer. In that paragraph the receivers pleaded the proceedings in equity “hereby referred to and made a part hereof,” and the so-called “motion to dismiss” again set up these equity proceedings and made them a part of the motion. No contention was or is made that the copies attached were not true copies. Besides, as I understand,, we are all agreed that *121the court below was correct in its ruling that it could take judicial notice of equity records in the same court. In re Connecticut Brass & Mfg. Co. (D. C.) 257 Fed. 445, and The Aquitania (D. C.) 270 Fed. 239, 240. That the equity records, thus before the court, were a conclusive bar to the allegations of the petition under the Butler Case, 207 Fed. 705, 710, 125- C. C. A. 223, we are, I understand, also agreed. That ends the petitioner’s case.
Under rule 29, I think that issues of fact as well as of law may be determined. The court.below, on a record adequate and conclusive, determined such an issue. That the title of the pleading was defective is, in my view, a very trifling technical error, which the statute, supra, requires us to disregard.
Compare Carlisle Packing Co. v. Sandanger, 258 U S.-, 42 Sup. ‘ Ct. 475, 66 L. Ed. -—, decided by the United States Supreme Court May 29, 1922.